Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a Non-Final office action on merit.  Claims 4, 17, and 25 were canceled. Claims 30-37 were added. Claims 1-4, 6-16, 18-24, 26-37, after amendment, are presently pending and have been considered below.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2019, and 7/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
This application discloses and claims only subject matter disclosed in prior application no 13/351,585, filed 1/17/12, now US 9,686,647, and application no , filed 4/25/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-16, 18-24, 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,131,529 B1, Ayyagari et al. (hereinafter Ayyagari).


As to claim 1, Ayyagari discloses a method comprising: 
determining, based on a plurality of wireless coverage areas associated with a plurality of transceivers, a location for improved wireless coverage (Figs 22A-B, 24,  26; col 2, lines 14-60); 
after the determining the location for improved wireless coverage, determining that at least one transceiver of the plurality of transceivers is available to move (Figs 25-27; col 2, lines 14-50, at least one of the plurality of nodes being a movable node); and 
causing the at least one transceiver of the plurality of transceivers to move to the location to provide improved wireless coverage (Figs 18, 26-27; col 2, lines 14-60, one or more movable nodes being repositioned to adjust  wireless network coverage to facilitate communications in the network or satisfy network demand). Note an ordinary skill in the art would understand and appreciate that adjusting network coverage to facilitate communications and satisfy network demand improves wireless network coverage.As to claim 2, Ayyagari discloses the method of claim 1, wherein the location comprises at least one of: a location for which there is insufficient wireless network coverage (col 2, lines 14-30, for reestablish a broken link or more efficient use of communication resources in the network); 
a location in need of wireless network coverage (col 2, lines 14-30, 47-60); a location for which it is desirable to add wireless network coverage; 

a location where a wireless signal has a strength below a threshold strength; or a location where bandwidth being used exceeds a threshold bandwidth.As to claim 3, Ayyagari discloses the method of claim 1, further comprising: after the causing the at least one transceiver to move to the location, establishing a connection, via the at least one transceiver, with a device in a wireless coverage area associated with the location (Figs 26, 28; col 2, lines 14-30, 47-60; col 28, lines 24-40, 48-66, establishing communication links between nodes including movable/moved nodes in communication network).
4. (Canceled)As to claim 5, Ayyagari discloses the method of claim 1, wherein the location is different from a plurality of locations associated with the plurality of transceivers (Fig 21A).

As to claim 6, Ayyagari discloses the method of claim 1, wherein the determining the location for improved wireless coverage comprises: determining a coverage area associated with the plurality of transceivers (Figs 11A-B; col 17, line 63-col 18, line 43); and determining a location outside the coverage area (Figs 11A-B, 21A).for improved wireless coverage comprises: 
determining, based on the plurality of wireless coverage areas associated with the plurality of transceivers, a plurality of candidate locations (Figs 25-27, determine whether connection demand calls for additional or newly repositions nodes (e.g. candidate nodes movable) and update to node new positions; col 28, lines 17-40); and determining, among a plurality of candidate locations, a location closest to one of the plurality of transceivers (col 6, line 65- col 7, line 1; determining a minimum distance between nodes; col 6, lines 9-28, predetermined minimum distance among movable nodes).As to claim 8, Ayyagari discloses the method of claim 1, wherein the determining that the at least one transceiver is available to move comprises determining that the at least one of the plurality of transceivers is not providing network access to any device (col 2, lines 22-27, communication link broken (e.g. not providing network access)).

As to claim 9, Ayyagari discloses the method of claim 1, wherein the determining that the at least one transceiver is available to move is based on information from a user of a mobile unit associated with the at least one transceiver (Figs 4A-B, 21; col 10, lines 11-25, communications network including agent and nodes being deployed in supporting communication between devices and users of the network. The nodes are therefore moved or system updated to serve user’s communication need, indicating the user’s communication quality/feedback govern the update, i.e. providing indication or is based on schedule information (col 8, lines 14-32, an update based on a specified time interval (e.g. scheduled event; col 8, lines 46-55). 
As to claim 11, Ayyagari discloses the method of claim 1, wherein the causing the at least one transceiver to move comprises sending directions associated with the location (Fig 24A; col 26, lines 29-49). 

As to claim 12, Ayyagari discloses the method of claim 1, further comprising: prior to the causing the at least one transceiver to move to the location, sending a message indicating an incentive to move the at least one transceiver (Fig 15-16; col 22, line 48-col 23, line 7, determining and indicating whether updates overdue or necessary based on time interval or necessity; col 7, line 54-col 8, line 14, Agents sending relay and update information).As to claim 13, Ayyagari discloses the method of claim 1, further comprising: after the causing the at least one transceiver to move to the location, storing information indicating that the at least one transceiver is unavailable to move (Figs 4B, 29; col 7, lines 38- col 8, line 14, store and maintain information about agents/nodes/updates in local archive databases; col 6, lines 58-64; col 10, lines 45-61; the information includes 

As to claim 14, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claims 15-16, 18-20, they are rejected with the same reason as set forth in claims 2-3, 5-8, respectively.

17. (Canceled)

As to claim 22, it recites a computer-readable medium storing instructions executed performing functions and features in claim 1 or 14. Rejection of claim 1 is therefore incorporated herein.

25. (Canceled)

As to claims 23-24, 26-28, they are rejected with the same reason as set forth in claims 2-3, 5-7, respectively.
As to claim 31, it is a system claim encompassed claim 1. Rejection in claim 1 is therefore incorporated herein.  Note Ayyagari also discloses a transceiver, of the plurality of transceivers, configured to provide wireless network coverage (abstract; Figs 25-26).

As to claim 32, it is rejected with the same reason as set forth in claim 2.
As to claim 33, it is rejected with the same reason as set forth in claim 3.
As to claim 34, it is rejected with the same reason as set forth in claim 5.
As to claim 35, it is rejected with the same reason as set forth in claim 6.
As to claim 36, it is rejected with the same reason as set forth in claim 7.

As to claim 21, it is rejected with the same reason as set forth in claims 9 and 10.
As to claim 29, it is rejected with the same reason as set forth in claims 9 and 10.
As to claim 30, it is rejected with the same reason as set forth in claim 10.

As to claim 37, it is rejected with the same reason as set forth in claim 21.


Response to Arguments
6.	Applicant’s arguments have been fully considered but they are moot in light of new ground of rejection. 

Examiner’s Note
7.	Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661